El Juez Asociado Se. Franco Soto,
emitió la opinión del tribunal.
*146Este es un caso de violación de la ley sobre préstamos agrícolas, aprobada en marzo 10 de 1904.
El acusado fué tíondenádo, y no conforme con la sen-tencia estableció la presente apelación.
En el alegato del apelante se' discuten como errores fun-damentales, los siguientes: (a) No permitir que el acusado inspeccionara cierto documento que el fiscal mostraba a un testigo y acerca del cual giraba un interrogatorio; (6) per-mitir que quedaran en récord las manifestaciones de un em-pleado de la “Fajardo Sugar Co.” en relación con la su-puesta entrega de dinero objeto del préstamo agrícola que motiva el presente caso; (c) no conceder la absolución pe-rentoria del acusado.
Primer error: En este caso el préstamo se realizó con garantía de varias cabezas de ganado vacuno. De estos bie-nes se bizo un inventario y aunque aparecen descritos e in-ventariados en la acusación, lo cierto es que en el documento de préstamo solamente se bizo referencia a dicho inventa-rio sin incluirlo. Por esta razón parece que el Gobierno presentó la declaración del testigo José Lugo quien declaró respecto a cierto inventario que dice él que fué practicado en relación con determinados bienes del acusado. El do-cumento fué mostrado al testigo y en ese momento el acu-sado pidió que se le permitiera inspeccionarlo, invocando el artículo 161 de la Ley de Evidencia y alegando como razón además que el testigo declaraba que la firma del acusado aparecía al calce de dicbo inventario. El fiscal se opuso a la inspección solicitada y la corte resolvió sosteniendo la oposición del fiscal, no permitiendo tal inspección basta des-pués que el gobierno terminara de interrogar al testigo. El acusado tomó excepción a la resolución de la corte y se abs-tuvo de repreguntar. La cuestión a decidir es si el acusado estaba obligado a esperar que el fiscal terminara su interro-gatorio para entonces tener el derecho de inspeccionar el do-*147cumento. El artículo 161 de la Ley de Evidencia, aprobada en marzo 9, 1905, dice:
“Art. 161. — Siempre que a un testigo se le mostrare un escrito, podrá éste ser inspeccionado por la parte contraria, y no deberá ha-cerse pregunta alguna al testigo respecto a un escrito, mientras no se le hubiere mostrado.”
Las palabras “'siempre que” son la traducción del ad-verbio de tiempo “whenever” del texto inglés, lo que equi-vale a decir conforme a su significación en la disposición legal citada, que el acusado tenía derecho a inspeccionar el documento “tan pronto como” se le mostró al testigo por el fiscal.
El apelante no cita ningún caso de California en apoyo de su contención, después de la enmienda que sufrió la ley de dicho estado en julio primero de 1901; pero en cambio nos cita dos decisiones de fecha remota, no sin advertir que el artículo 2054 del Código de Enjuiciamiento Civil de California (equivalente al 161 de nuestra Ley de Evidencia), cuando entró a. regir en 1872, dice así:
“Artículo 2054. — Siempre que a un testigo se muestre un escrito puede éste ser examinado por la parte contraria y no- deberá hacerse ninguna pregunta al testigo con relación al escrito hasta que se le haya mostrado de tal modo.”
En el primer caso de Pope v. Dalton, 40 Cal. 638, aunque las circunstancias no son las mismas, se resolvió:
“Que después de admitidos como prueba escrituras u otros do-cumentos el abogado de la parte contraria tiene derecho a inspeccio-narlos en cualquier momento durante la substanciación del juicio.”
Y en el segundo de People v. Stevens, 52 Cal., 458, se dijo:
“Si se llama a un testigo para identificar documentos’con el fin de establecer la razón que existe para presentarlos como prueba, el abogado 'de la parte contraria tiene derecho a hacer una inspección *148de 'los documentos antes de terminarse la prueba con el fin de que pueda él presentar prueba para explicar los documentos, o negar su autenticidad. ’ ’
No tenemos duda que de acuerdo con los términos de la Ley de Evidencia y el espíritu de la jurisprudencia citada, el acusado tenía derecho a inspeccionar el documento tan pronto como se le mostró al testigo y la resolución de la corte inferior en ese punto fué errónea, privándose al acu-sado de un privilegio sustancial que le concedía la ley.
Segundo error: en la acusación se alega que la “Fajardo Sugar Company of Porto Pico” dió y entregó al acusado Otilio Soldán con la garantía de ciertos bienes que se des-criben (efectos agrícolas) la suma de $1,273.87. Para acreditar el gobierno la entrega del dinero presentó dos testi-gos. El primero, Jorge Bird Arias, declaró: que es el Admi nistrador de la Fajardo Sugar Co. y que la entrega del dinero al acusado le constaba por haberlo ordenado, así como tam-bién resultaba de los libros.
La defensa solicitó la eliminación de esos extremos por ser impertinentes, pero la corte desestimó la moción, to-mando excepción el acusado.
El segundo testigo, Manuel Baralt, cajero de la Fajardo Sugar Co., manifestó que sabía que esa cantidad había sido entregada al acusado; que entregó esa cantidad al acusado en cheques de la Fajardo Sugar Co., cheque a cargo de Hijos de J. Bird & León; que el dinero a que se refiere el préstamo fué entregado en varios cheques; que en este caso Concreto se ordenó que se le abonara a cuenta, y se le entregó enton-ces una parte; que eso lo sabe por los libros y sabe que se le entregó por el libro éste y por el cheque que está ahí, hecho a favor de él.
Por dos ocasiones el acusado pidió la eliminación de las manifestaciones del testigo, primeramente cuando habló de que la entrega se hizo por cheques, alegando el acusado que la mejor prueba de la entrega del dinero eran los cheques, *149y después al declarar el testigo que una parte del dinero se le abonó en cuenta y la otra le fué dada en cheques, lo que le constaba por los libros.
El acusado alegaba igual fundamento de que para de-mostrar la certeza de la entrega de la cantidad prestada, la mejor prueba eran los libros. Es de notarse que el tes-tigo dijo, “Yo tengo aquí los cheques” y se refirió a los li-bros, teniéndolos a la mano.
La sección primera de la Ley sobre préstamos agrícolas se refiere a préstamos en dinero.- Le manera que para que exista tal contrato se hace necesaria la entrega del dinero objeto del préstamo o signo que lo represente. Si éste es un cheque lo natural es la prueba física del cheque con la firma al dorso del mismo de la persona librada, creditivo de la certeza de la entrega. Si como además se ha intentado de-mostrar que una parte del préstamo le fué abonada en cuenta al acusado, y sin resolver que esto puede ser admitido en un contrato de préstamo agrícola, la lógica consecuencia es que la mejor prueba no es el dicho del testigo en ese particular sino el libro en dónde había de constar el abono. Y no se puede explicar, dada la base lógica y racional en que se fundan las reglas de evidencia, que teniendo el fiscal a su disposición la prueba primaria en este caso, voluntaria-mente la hubiera omitido, a no ser que su presentación le tenía que ser adversa. Véase artículo 102, párrafo 5o. de la Ley de Evidencia.
“Para probar cualquier hecho en disputa deberá presentarse la mejor evidencia obtenible. Pocas reglas en materia de prueba son como ésta tan frecuentemente invocadas en la vista de causas, y ciertamente que no hay otra regla que esté más sólidamente mante-nida por las decisiones judiciales. Ella descansa en la presunción de que una persona que retiene pruebas de grado más alto y trata de sustituirlas por otras de clase inferior, lo hace por algún motivo im-propio y porque es consciente del hecho de que su pretensión no sería mantenida por la prueba que ha tratado de ocultar. El cum-plimiento de esta regla realiza dos fines: el de suministrar a la *150corte una evidencia satisfactoria en vez de otras menos satisfacto-rias y el de evitar innumerables fraudes que habrían de perpetrarse, si las partes quedaran en libertad de probar el contenido de escri-tos con testimonios orales.” Jones on Evidence, p. 243, 2nd Ed.
Creemos que la corte inferior cometió un manifiesto error en rehusar la eliminación de aquellos particulares de los testigos mencionados y que se referían a entregas de dinero que se dice realizadas mediante la libración de cheques y abonos en cuenta corriente. Y asimismo la corte inferior cometió error en la apreciación de la prueba, porque des-provista de su mayor certeza, era insuficiente para sostener la acusación y con tanto mayor motivo cuanto que no apa-rece probado el inventario de los bienes que se alega en dicha acusación garantizaban el préstamo, y siendo así la con-dición de este caso, debió declarar con lugar la moción pe-rentoria de la defensa, absolviendo al acusado.
Por todo lo expuesto, debe revocarse la sentencia, y dic-tarse otra por la que se absuelva al acusado.

Revocada la sentencia y absuelto él acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.